Banke, Judge,
concurring specially.
Although the defendants raise no attack on the award of $175,600 in compensatory damages, I find no evidence whatsoever to suggest that Bishop suffered any physical injury or pecuniary loss as a result of the defendant’s actions. This award was evidently based on the trial court’s charge to the jury that they could award compensatory damages for “emotional pain and distress, mental anxiety, humiliation, inconvenience, annoyance, embarrassment, and fear of loss or reputation” in addition to punitive damages for deterrence.
“Where there is a physical injury or pecuniary loss, compensatory damages include recovery for accompanying ‘mental *244pain and suffering’ even though the tortious conduct complained of is merely negligent... If‘mental pain and suffering’ is not accompanied by physical injury or pecuniary loss, recovery is allowed only if the conduct complained of was ‘malicious, wilful, or wanton.’ ” Westview Cemetery v. Blanchard, 234 Ga. 540, 543, 544 (216 SE2d 776) (1975), citing Johnson v. Morris, 158 Ga. 403 (123 SE 707) (1924). In the latter event, such damages are, of course, considered punitive or exemplary rather than compensatory. See U. S. Shoe Corp. v. Jones, 149 Ga. App. 595 (8) (255 SE2d 73) (1979).
A plaintiff who has suffered no physical injury or pecuniary loss may assert a claim for punitive damages in one of two ways: (1) He may seek nominal damages for the tort and “additional damages for aggravating circumstances” pursuant to OCGA § 51-12-5 (former Code Ann. § 105-2002), or (2) he may recover damages for injury to his “peace, happiness or feelings” pursuant to OCGA § 51-12-6 (former Code Ann. § 105-2003). See U. S. Shoe Corp. v. Jones, supra at Division 9. Where the plaintiff seeks “additional damages for aggravating circumstances” pursuant to OCGA § 51-12-5 (Code Ann. § 105-2002), he may obtain a recovery either to compensate him for his “wounded feelings” or for deterrence of the wrongdoer, but not both, Westview Cemetery v. Blanchard, supra at 544. See also Johnson v. Morris, supra. Oddly enough, no such restriction applies to damages awarded for injury to the “peace, happiness, or feelings of the plaintiff” pursuant to OCGA § 51-12-6 (Code Ann. § 105-2003). According to Westview Cemetery, supra at 546, that statute “permits the jury to consider both circumstances relevant to compensation for the extent of the injury and circumstances relevant to deterrence of the wrongdoer.” In addition, § 51-12-6 (Code Ann. § 105-2003) expressly permits consideration of the defendant’s “wordly circumstances,” something which is not permitted under § 51-12-5 (Code Ann. § 105-2002). See Hodges v. Youmans, 129 Ga. App. 481 (8), 486 (200 SE2d 157) (1973). See also Bob Maddox Dodge v. McKie, 155 Ga. App. 263 (3) (270 SE2d 690) (1980).
Bishop chose to seek punitive damages for deterrence pursuant to OCGA § 51-12-5 (Code Ann. § 105-2002), and the trial court charged the jury accordingly. Having suffered no actual injury or pecuniary loss, he was thus precluded from seeking any form of “compensation” for the mental or emotional distress he may have suffered at the defendants’ hands. Accord, Woodbury v. Whitmire, 246 Ga. 349 (3) (271 SE2d 491) (1980).